Title: Commissioners of the Sinking Fund to Congress, 4 February 1804 (Abstract)
From: Commissioners of the Sinking Fund,Madison, James
To: Congress


4 February 1804, Washington. The measures authorized by the board subsequent to the report of 5 Feb. 1803, “so far as the same have been completed,” are detailed in Gallatin’s 3 Feb. 1804 report to the board and in the statements referred to therein, “which are herewith transmitted.”
 

   
   RC and enclosures (DNA: RG 46, Reports and Communications Submitted to the Senate, 8A-F5); RC and enclosures (DNA: RG 233, Reports and Communications Submitted to the House, 8A-E6). First RC 1 p.; in a clerk’s hand, signed by JM and the other commissioners, John Brown, Albert Gallatin, and Levi Lincoln. The enclosures are a report of the income and payments of the sinking fund and supporting documents. The letter, report, and appendixes are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Finance, 2:84–101.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:302 and n.


